Citation Nr: 0531189	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-03 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1947, to include service in World War II.  The 
veteran died in January 2001.  The appellant is the veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision by the RO.  

In July 2003, the Board remanded the appellant's claim for 
further development.  



FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in January 2001.  The immediate cause of death was acute 
myocardial infarction due to, or as a consequence of, renal 
failure, due to, or as a consequence of, small-cell lung 
cancer.  Conditions contributing to death were hypertension 
and coronary artery disease.   

2.  At the time of the veteran's death, service connection 
was in effect for gunshot wound, distal third, left thigh, 
with compound comminuted fracture of femur, with history of 
osteomyelitis, evaluated as 50 percent disabling; left knee 
limitation of motion, evaluated as 30 percent disabling; 
tender and painful scars of the left thigh, evaluated as 10 
percent disabling; and left hip limitation of motion, 
evaluated as 10 percent disabling.  The combined rating was 
70 percent, effective in October 27, 1997.  He had also been 
in receipt of a total disability rating for compensation 
purposes based on individual unemployability, effective in 
May 2000.  

3.  Prior to his death, the veteran was shown to have had 
hypertension that as likely as not had its clinical onset 
during his period of service in World War II.  

4.  The hypertension and associated heart disease is shown to 
have contributed materially in producing or accelerating the 
veteran's demise.  

5.  The veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death; he was 
not continuously rated as totally disabled for the five-year 
period after his discharge from service; and he was never a 
prisoner of war.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, 
the veteran's disability manifested by hypertension and heart 
disease was due to disease that was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).  

2.  A service-connected disability contributed substantially 
or materially in causing the veteran's death.  38 U.S.C.A. §§ 
1310, 5107, 7104 (West 2003); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2005).  

3.  The criteria to establish entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in April 2001, the RO provided notice to 
the appellant of what evidence she was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the June 2001 Statement of the Case and the March 2005 
Supplemental Statement of the Case, the RO provided the 
regulations for compensable ratings for all claims, and 
thereby informed the appellant of the evidence needed to 
substantiate the claim.  

As such, the Board finds that the appellant has been properly 
notified of the evidence needed to substantiate her claim, in 
addition to what evidence she is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

All identified records have been sought, and the Board is not 
aware of any outstanding records.  

In sum, the facts relevant to the appellant's claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the appellant's claim on the merits.  


Factual Background

The veteran served from September 1944 to November 1947, with 
service in World War II.  

The official death certificate shows that the veteran died in 
January 2001.  The immediate cause of death was acute 
myocardial infarction, due to renal failure, due to small-
cell lung cancer.  Hypertension and coronary artery disease 
were noted as other significant conditions that contributed 
to the veteran's death.  An autopsy was not performed.  

At the time of the veteran's death, service connection was in 
effect for gunshot wound, distal third, left thigh, with 
compound comminuted fracture of femur, with history of 
osteomyelitis, evaluated as 50 percent disabling; left knee 
limitation of motion, evaluated as 30 percent disabling; 
tender and painful scars of the left thigh, evaluated as 10 
percent disabling; and left hip limitation of motion, 
evaluated as 10 percent disabling.  

The combined rating was 70 percent, effective on October 27, 
1997.  He had also been in receipt of a total disability 
rating for compensation purposes based on individual 
unemployability, effective in May 2000.  

The service medical records are negative for complaints or 
treatment for any heart condition, renal condition or lung 
cancer.  

The September 1944 service induction examination indicates 
that the veteran had blood pressure of 144/90.  

A February 1945 service medical record indicates that the 
veteran's blood pressure was 132/52.  A consultation report 
indicates that the veteran's blood pressure was found to be 
140/90 on the left, and 130/84 on the right.  

The consultant stated that the veteran had a normal exercise 
response, there was no murmur heard, and the heart sounds 
were normal.  The electrocardiogram was normal.  The 
impression was that of labile blood pressure and "mild 
cardiac nervous."  

An April 1945 service medical record indicates that the 
veteran had blood pressure of 150/70 in the recumbent 
position, and 130/70 in the standing position.  An 
electrocardiogram was conducted, and it was normal.  A chest 
X-ray study showed normal heart and lungs.  

A January 1948 VA record of hospitalization indicates that 
the veteran had an established clinical diagnosis of 
hypertension.  

The October 1948 VA examination indicates that the veteran 
had systolic blood pressure of 160-170, and diastolic blood 
pressure of 70-80.  The diagnosis included that of 
hypertension.  

A July 1952 VA treatment record indicates that the veteran 
had blood pressure of 130/94.  Coronary heart disease was 
suspected, but an X-ray study of the heart and lungs was 
normal, and electrocardiogram was unremarkable.  

The private treatment records from 1992 through 1994 show 
that the veteran had had a myocardial infarction, and was 
diagnosed with coronary artery disease.  

Subsequent VA records show that the veteran was treated for 
hypertension and coronary artery disease.  In April 2000, a 
mediastinal mass was found, and a malignancy of undetermined 
origin was found, noted to be most likely an oat cell 
carcinoma.  

A June 2000 VA hospital discharge summary indicates that the 
veteran was diagnosed with small-cell lung cancer, and in 
July 2000, the veteran was also diagnosed with congestive 
heart failure.  

In December 2000, VA hospital records indicate that the 
small-cell lung cancer metastasized to the lumbar spine, and 
there was a diagnosis of arteriosclerotic heart disease.  

A January 2001 VA inpatient record indicates that the veteran 
had abnormal cardiac enzymes, probably related to the 
multiple medical stressors he was experiencing in addition to 
his atherosclerotic coronary artery disease.  

A January 2001 VA inpatient record indicates that the veteran 
passed away.  The most likely cause of death was noted to be 
renal failure and small-cell lung cancer.  


Law and Regulations

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be presumed for some disorders, 
including arteriosclerosis,  cardiovascular-renal disease 
(including hypertension), and tumors, if it is shown to a 
compensable degree within 1 year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Hypertension is defined as persistently high arterial blood 
pressure.  Hypertension has been defined as a systolic blood 
pressure above 140 millimeters of mercury (mmHg), or a 
diastolic blood pressure above 90 mmHg.  Stedman's Medical 
Dictionary 855 (27th ed. 2000).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  



Analysis

I.  Entitlement to service connection for the cause of the 
veteran's death.

Having reviewed the complete record, the Board believes that 
there is an approximate balance of positive and negative 
evidence regarding the medical question of whether the 
veteran's death was a result of a disease or injury incurred 
in service.  

The Board notes that the death certificate shows that the 
immediate cause of death was acute myocardial infarction, due 
to renal failure, due to small-cell lung cancer; and 
hypertension and coronary artery disease were noted as other 
significant conditions that contributed to death.   

The service medical records indicate that the veteran had 
episodes of high blood pressure while in service.  The 
January 1948 VA record of hospitalization indicates that the 
veteran had an established clinical diagnosis of 
hypertension, and the October 1948 VA examination confirmed 
that the veteran had hypertension.  

Based upon the above evidence, the Board finds that the 
veteran was shown as likely as not to have developed 
hypertension while on active duty during World War II and 
associated heart disease within a short time of that period 
of service.  Subsequently, the veteran developed 
significantly disablement due to coronary artery disease.  

As hypertension and heart disease were noted to be a 
significant condition contributing to the veteran's death, a 
basis for the grant of the claim has been presented.  
38 C.F.R. § 3.312(c).  

Hence, by extending the benefit of the doubt to the appellant 
in this case, the Board concludes that service connection for 
the cause of the veteran's death is warranted.  


II.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318.

The law provides that DIC is payable to a deceased veteran's 
surviving spouse in the same manner as if the veteran's death 
were service-connected, when the veteran's death was not 
caused by his own willful misconduct, and at the time of his 
death, he was in receipt of or was entitled to receive 
compensation for service-connected disability that was 
continuously rated totally disabling by VA for a period of 10 
or more years immediately preceding death.  38 U.S.C.A. § 
1318(b) (West 2002); 38 C.F.R. § 3.22(a) (2005).  

"Entitled to receive" means that at the time of death, the 
veteran had a service-connected disability rated totally 
disabling by VA but was not receiving compensation for any of 
various administrative reasons delineated, or if the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error (CUE) in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date.  38 
C.F.R. § 3.22(b) (2005).  

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  The record reflects that the veteran was granted 
entitlement to a total rating for compensation purposes due 
to individual unemployability, effective from May 18, 2000.  

At the time of his death, the veteran was not in receipt of 
or was entitled to receive compensation for service-connected 
disability that was continuously rated totally disabling by 
VA for a period of 10 or more years immediately preceding 
death.  In addition, there is no evidence suggesting that the 
veteran was a prisoner of war at any time.  The appellant 
does not allege that there was CUE in any VA decision during 
the veteran's lifetime.  

Since the veteran did not have a total rating for the 10 
years prior to his death, was not continuously rated as 
totally disabled for five years after service, and was not a 
prisoner of war, the appellant's claim for DIC benefits must 
be denied.  38 U.S.C.A. § 1318.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


